Citation Nr: 1130137	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-01 499	)	DATE
	)
	)

THE ISSUES

1.  Whether the Board of Veterans' Appeals' March 19, 1998, reopening of the claim of entitlement to service connection for a heart disorder, to include as secondary to the residuals of a thyroidectomy of a non-toxic goiter, contained clear and unmistakable error.  

2.  Whether a March 19, 1998, remand of the Board of Veterans' Appeals of the claim of entitlement to service connection for a heart disorder, to include as secondary to the residuals of a thyroidectomy of a non-toxic goiter, contained clear and unmistakable error.

3.  Whether a March 19, 1998, remand of the Board of Veterans' Appeals of the claim of entitlement to service connection for iron deficiency anemia, to include as secondary to the residuals of a thyroidectomy of a non-toxic goiter, contained clear and unmistakable error.  

4.  Whether a March 19, 1998, remand of the Board of Veterans' Appeals of the claim of entitlement to a rating in excess of 10 percent for the residuals of a thyroidectomy of a non-toxic goiter, contained clear and unmistakable error.

5.  Whether the April 14, 2003 decision of the Board of Veterans' Appeals that denied entitlement to service connection for a heart disorder contained clear and unmistakable error.  

6.  Whether the April 14, 2003 decision of the Board of Veterans' Appeals that denied entitlement to service connection for iron deficiency anemia contained clear and unmistakable error.  

7.  Whether the April 14, 2003 decision of the Board of Veterans' Appeals that denied entitlement to a rating in excess of 10 percent for the residuals of a thyroidectomy of a non-toxic goiter contained clear and unmistakable error.  

[The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder will be addressed in a separate, contemporaneously issued Board decision.]


REPRESENTATION

Veteran represented by:  Francis A. Considine, Attorney at Law


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner



FINDINGS OF FACT

1.  On March 19, 1998, the Board found new and material evidence had been submitted to reopen the issue of entitlement to service connection for a heart disorder, which was a component of the Veteran's appeal for entitlement to service connection for a heart disorder, to include as secondary to a thyroidectomy for a non-toxic goiter.

2.  The remand entered March 19, 1998, was in the nature of a preliminary order and did not constitute a decision of the Board on the merits of the appeal with regard to the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to a thyroidectomy for a non-toxic goiter.

3.  The remand entered March 19, 1998, was in the nature of a preliminary order and did not constitute a decision of the Board on the merits of the appeal with regard to the Veteran's claim of entitlement to service connection for iron deficiency anemia, to include as secondary to the residuals of a subtotal thyroidectomy of a non-toxic goiter.

4.  The remand entered March 19, 1998, was in the nature of a preliminary order and did not constitute a decision of the Board on the merits of the appeal with regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter.

5.  By a decision entered April 14, 2003, the Board denied the Veteran's claim of entitlement to service connection for a heart disorder.

6.  The April 14, 2003 Board decision to deny the Veteran's claim of entitlement to service connection for a heart disorder was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  

7.  By a decision entered April 14, 2003, the Board denied the Veteran's claim of entitlement to service connection for iron deficiency anemia.

8.  The April 14, 2003 Board decision to deny the Veteran's claim of entitlement to service connection for iron deficiency anemia was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  

9.  By a decision entered April 14, 2003, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for the residuals of a thyroidectomy of a non-toxic goiter.

10.  The April 14, 2003, Board decision to deny the Veteran's claim of entitlement to a rating in excess of 10 percent for the residuals of a subtotal thyroidectomy of a non-toxic goiter was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  


CONCLUSIONS OF LAW

1.  The criteria to revise the Board's March 19, 1998 decision to reopen the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to the residuals of a subtotal thyroidectomy of a non-toxic goiter, based on clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-01 (2010).

2.  The criteria to revise the Board's March 19, 1998 remand of the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to the residuals of a subtotal thyroidectomy of a non-toxic goiter, based on clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1100(b), 20.1400-01 (2010).

3.  The criteria to revise the Board's March 19, 1998 remand of the Veteran's claim of entitlement to service connection for iron deficiency anemia, based on clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1100(b), 20.1400-01 (2010).

4.  The criteria to revise the Board's March 19, 1998 remand of the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter, based on clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1100(b), 20.1400-01 (2010).

5.  The Board's April 14, 2003 decision, which denied entitlement to service connection for a heart disorder, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2010).

6.  The Board's April 14, 2003 decision, which denied entitlement to service connection for iron deficiency anemia, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2010).

7.  The Board's April 14, 2003 decision, which denied entitlement to a rating in excess of 10 percent for the residuals of a thyroidectomy of a non-toxic goiter, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The provisions of the VCAA are not, however, applicable to claims of clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

The Veteran submitted a claim of entitlement to service connection for a heart murmur in September 1987, which was denied in October 1987.  Although she received notice of the October 1987 denial and notice of her appellate rights, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  As such, the September 1987 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In July 1992, the Veteran submitted a claim of entitlement to service connection for a heart murmur, to include as secondary to her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  In August 1992, the Veteran was informed that new and material evidence was required to reopen her claim of entitlement to service connection for a heart murmur given the prior final denial and, because no such evidence had been submitted, the claim was administratively denied.

In September 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart disorder, to include as secondary to service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  The Veteran also submitted a claim of entitlement to service connection for iron deficiency anemia, to include as secondary to service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter and a claim of entitlement to a compensable rating for residuals of a subtotal thyroidectomy of a non-toxic goiter.  In a May 1996 rating decision, the Veteran's claim to reopen the issue of entitlement to a heart disorder and entitlement to service connection for iron deficiency anemia were denied; the rating assigned to her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter was increased from a noncompensable disability rating to a 10 percent disability rating.  The Veteran perfected an appeal as to each of the three decisions in the May 1996 rating decision.

On March 19, 1998, the Board found new and material evidence had been submitted to reopen the Veteran's issue of entitlement to service connection claim for a heart disorder.  The Board then remanded this issue, the issue of entitlement to service connection for iron deficiency anemia, and the Veteran's increased rating claim to the RO for further development and adjudication on the merits.  On April 14, 2003, after the claims had been remitted for further appellate review, the Board denied the Veteran's claims of entitlement to service connection for a heart disorder and iron deficiency anemia, and denied a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter.

In July 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a heart disorder, which was denied in July 2006.  The Veteran perfected an appeal, and the claim has been certified to the Board for appellate review.  This issue is the subject of a separate, contemporaneously issued Board decision.  In December 2008, during the pendency of this appeal, the Veteran submitted a motion to revise, based on CUE, the Board's March 19, 1998 reopening and remand of the Veteran's claim for entitlement to service connection for a heart disorder; the Board's March 19, 1998 remand of her service connection claim for iron deficiency anemia; and the Board's March 19, 1998 remand of her increased rating claim for residuals of a subtotal thyroidectomy of a non-toxic goiter.  In the December 2008 motion to revise, the Veteran also asserted that there was CUE in the Board's April 14, 2003 denial of all three claims.

A.  CUE in the March 19, 1998 Board Reopening and Remand

Only final Board decisions are subject to revision on grounds of CUE.  38 C.F.R. § 20.1400(a),(b).  A "final decision" is one which is appealable under 38 U.S.C.A. Chapter 72, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401 (2010).  Only final decisions of the Board are subject to appeal to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7266 (West 2002).

On March 19, 1998, the Board found new and material evidence had been submitted to reopen the issue of entitlement to service connection claim for a heart disorder.  The question of whether a claimant has submitted new and material evidence to reopen a claim and the question whether, upon such reopening, a claimant is entitled to VA benefits, are questions "relating to a single matter" and that the two questions are "components of a single claim for benefits."  Bernard v. Brown, 4 Vet. App. 384, 392 (1993) (determining that claimants "submit claims for VA benefits, which, in cases of previously and finally denied claims, implicate both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. . . .  Although the two questions are distinct, they are components of a single claim for benefits.").  Accordingly, the reopening of a claim is not a "benefit" separate from the underlying claim, and a determination that there is new and material evidence to reopen the claim confers, in and of itself, no substantive benefit.  Therefore, the March 19, 1998 Board's reopening of the issue of entitlement to a heart disorder based on new and material evidence is not one which is appealable under 38 U.S.C.A. § 7266, and thus, is not subject to revision based on clear and unmistakable error.  

A remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of an appeal.  38 C.F.R. § 20.1100(b).  Accordingly, March 19, 1998 remand of the issue for entitlement to service connection for a heart disorder, the issue of entitlement to service connection for iron deficiency anemia, and the issue of entitlement to a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter to the RO, was not a decision of the Board that was appealable to the Court.  Therefore, it was not appealable under 38 U.S.C.A. § 7266, and thus, is not subject to revision based on clear and unmistakable error.  

B.  CUE in the April 14, 2003 Board Decision

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).  

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  

By a decision entered on April 14, 2003, the Board denied the Veteran's claims of entitlement to service connection for a heart disorder and iron deficiency anemia, and denied the claim of entitlement to a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter.  In December 2008, the Veteran, through her attorney, submitted a motion to revise the April 14, 2003 Board decision with respect all three issues on the basis of CUE.

Common to each of the three claims decided in the April 14, 2003 Board decision, the Veteran and her attorney alleged that on April 5, 1977, the Veteran underwent a separation examination conducted by M.R.T., an Airman First Class in the United States Air Force.  As a result of the examination, M.R.T. rendered a diagnosis of a systolic heart murmur and an enlarged thyroid.  No diagnosis of anemia was rendered.  M.R.T. concluded that the heart murmur and enlarged thyroid were associated with the Veteran's pregnancy.  The examination was then reviewed and approved by N.C., a Nurse Practitioner and a Major in the United States Air Force Nurse Corps.

The Veteran and her attorney contended that M.R.T. and N.C. were improperly credentialed to conduct the Veteran's April 5, 1977 separation examination.  In support of this assertion, the Veteran and her attorney cited to United States Air Force Instruction 48-123, § 1.2.2, titled "Medical Examinations and Standards," which purportedly provides the definition of an "examiner."  According to the cited language, an examiner is defined as a "credentialed medical officer or physician . . . as well as a designated Air Force physician assistants . . . or primary care nurse practitioners . . . under the supervision of, and subject to review by a physician."  The Veteran and her attorney contended that because M.R.T. and N.C. did not possess the credentials required by the Air Force to perform separation examinations, the April 5, 1977 diagnoses and etiological opinions should be considered "false," "fraudulent," and "inadmissible."  

The Veteran and her attorney also submitted a letter from C.R., M.D., wherein the doctor echoed the arguments set forth in the December 2008 motion to revise.  Dr. C.R. concluded that although M.R.T. and N.C. properly detected the presence of a heart murmur and an enlarged thyroid upon the Veteran's separation, neither was qualified to render an etiological opinion.

Based on the Air Force Instruction and Dr. C.R.'s letter, the Veteran and her attorney contend that the Board's reliance upon the diagnoses and/or etiological opinions rendered by M.R.T. and N.C. in the April 14, 2003 decision constituted CUE.  Further, the Veteran and her attorney argued that the decisions entered by the Board on April 14, 2003 would have been manifestly different but for the Board's reliance on M.R.T.'s and N.C.'s April 5, 1977 diagnoses and medical opinions.  Specifically, the Veteran and her attorney contended that, but for the alleged CUE, the Board would have granted service connection for the Veteran's heart disorder and iron deficiency anemia, and granted a rating in excess of 10 percent for her residuals of a subtotal thyroidectomy of a non-toxic goiter.

Decisions by the Board are governed by the laws and regulations pertaining to the adjudication of veterans' benefits claims.  The Board is not bound in any respect to the regulations, codes, or instructions instituted by the various service departments, including the United States Air Force.  Service department regulations, codes, and instructions serve only as evidence that will be considered by the Board in rendering its decisions if such are made a part of the record.  Consequently, even if Air Force Instruction 48-123, § 1.2.2 was effective at the time the Veteran underwent the April 5, 1977 separation examination, it is not a law or regulation that governs the adjudication of veteran's benefits claims and, thus, would have been evidence to be considered in the adjudication of the Veteran's claims.  However, at the time of the April 14, 2003 Board decision, Air Force Instruction 48-123, § 1.2.2 was not evidence then of record and, thus, cannot be considered herein.  Damrel, 6 Vet. App. at 245.  Likewise, the Board cannot consider Dr. C.R.'s letter as it was not part of the record at the time of the Board's April 14, 2003 decision.  Id.

Air Force Instruction 48-123, § 1.2.2 and Dr. C.R.'s letter served as the foundation for the Veteran's and her attorney's assertion that M.R.T.'s and N.C.'s April 5, 1977 diagnoses and medical opinions were "false," "fraudulent," and "inadmissible."  The Air Force instruction and the doctor's letter thus served as the foundation for alleging that the Board committed CUE by relying upon M.R.T.'s and N.C.'s April 5, 1977 diagnoses and medical opinions in the April 14, 2003 decision.  Because the Air Force instruction and Dr. C.R.'s letter cannot be considered pursuant to her claim of CUE in the April 14, 2003 Board decision, by extension, neither can the Board consider the Veteran's or her attorney's assertions that the Board committed CUE by relying upon M.R.T.'s and N.C.'s opinions and diagnoses to the extent that their supposed lack of competency is predicated on their credentials not satisfying the Air Force Instruction or on Dr. C.R.'s opinion.  

With that said, however, the Veteran and her attorney essentially challenged M.R.T.'s and N.C.'s competency to rendered diagnostic and etiological opinions given their credentials, irrespective of the Air Force Instruction.  However, by challenging M.R.T.'s and N.C.'s competency to render diagnostic or etiological opinions, the Veteran and her attorney are challenging the probativeness of M.R.T.'s and N.C.'s opinions in the Board's 14, 2003 decision.  Disagreement as to how the diagnoses and opinions provided M.R.T.'s and N.C.'s were weighed or evaluated by the Board on April 14, 2003, is expressly not CUE.  38 C.F.R. § 20.1403(d).

Neither the Veteran nor her attorney cited to any law, regulation, or  precedential opinion that governs the adjudication of veterans' benefits claims that would render the Board's reliance on M.R.T.'s and N.C.'s April 5, 1997 diagnoses and opinions, CUE.  In fact, competent medical evidence is defined as "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The evidence of record at the time of the Board's April 14, 2003 decision did not demonstrate that either M.R.T. or N.C. was incapable of rendering competent diagnostic or etiological opinions.  Further, as discussed above, N.C. was a Nurse Practitioner.  A nurse practitioner has completed medical education and training and, thus, fits squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

Based on the above, with respect to each of the three claims decided in the April 14, 2003 decision, the Board finds that its reliance upon M.R.T.'s and N.C.'s April 5, 1997 diagnoses and opinions was supported by the evidence then of record, and was consistent with the applicable laws and regulations existing at that time.  The Veteran's allegation that the Board committed CUE by relying upon M.R.T.'s and N.C.'s April 5, 1997 diagnoses and opinions amounts to no more than a disagreement as to how that evidence was weighed.  A claim made on this basis can never rise to the stringent definition of CUE.  See 38 C.F.R. § 20.1403(d); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  

In the December 2008 motion to revise, the Veteran and her attorney also asserted that the Board committed CUE by erroneously favoring M.R.T.'s and N.C.'s failure to render a diagnosis of anemia upon the Veteran's separation, instead of relying upon a diagnosis of anemia rendered by Y.D.K., M.D., on February 15, 1977.  Despite referencing the February 15, 1977 service treatment record in its April 14, 2003 decision, the Board did not discuss the diagnosis of anemia on February 15, 1977.  

In August 2002, the Veteran underwent a VA examination to determine whether any present anemia was due to or aggravated by her service-connected residuals of a subtotal thyroidectomy of a non-toxic goiter.  Therein, the VA examiner indicated that the Veteran's medical records were reviewed.  The VA examiner then acknowledged that the Veteran's had a long history of "very, very, mild anemia" "since the late 1970s and 1980s."  The examiner stated that the Veteran was treated with iron pills until January 2002, until she ran out and did not get the prescription refilled.  In May 2002, the Veteran had a blood count which was normal "although it was borderline."  On examination, the Veteran's red blood cell count was normal and her hemoglobin was borderline.  As a result of the examination, the diagnosis was history of iron deficiency anemia with normal evaluations at last examination.  

While the Board's failure to discuss the February 15, 1977 diagnosis of anemia is undebatable, it is not absolutely clear that a different result would have ensued.  38 C.F.R. § 20.1403(c); Damrel, 6 Vet. App. at 245.  As mentioned above, the August 2002 VA examiner reviewed all of the Veteran's medical records, which included her service treatments records.  Based on that review, the examiner acknowledged that the Veteran had a history of anemia since the late 1970s, but that it was normal on the last examination.  

Further, the evidence of record at the time of the Board's April 14, 2003 decision also included the Veteran's service separation examination that did not include a diagnosis of anemia.  Moreover, the service treatment records from February 15, 1977 to the discharge examination in April 1977 are negative for any findings or diagnoses of anemia.  Subsequent to service, the first diagnosis of mild anemia was not until 1986.  Consequently, despite recognizing that the Board failed to discuss the February 15, 1977 diagnosis of anemia, the Board finds that it is not absolutely clear that the outcome of the Veteran's service connection claim for anemia would have manifestly changed.  As such, the Board's failure to incorporate the inservice diagnosis of anemia in the August 19, 2003 is not CUE.  Id.

The Veteran and her attorney have not identified any other error of the Board that, had it not been committed, would have compelled a different decision.  For these reasons, the Board's April 14, 2003 decision did not contain CUE.  There is no indication that the correct facts, as they were known at the time of either the Board's April 14, 2003 decision were not before the Board; that the statutory or regulatory provisions extant at that time were incorrectly applied; or that an undebatable error was rendered of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  


ORDER

The motion to revise the Board's March 19, 1998 finding that new and material evidence had been submitted to reopen the issue of entitlement to service connection for a heart disorder, to include as secondary to a thyroidectomy for a non-toxic goiter, based on CUE is denied.

The motion to revise the Board's March 19, 1998 remand of the issue of entitlement to service connection for a heart disorder, to include as secondary to a thyroidectomy for a non-toxic goiter, based on CUE is denied.

The motion to revise the Board's March 19, 1998 remand of the issue of entitlement to service connection for iron deficiency anemia, to include as secondary to the residuals of a thyroidectomy of a non-toxic goiter, based on CUE is denied.

The motion to revise the Board's March 19, 1998 remand of the issue of entitlement to a rating in excess of 10 percent for the residuals of a thyroidectomy of a non-toxic goiter, based on CUE is denied.

The motion to revise the Board's April 14, 2003 decision that denied the claim of entitlement to service connection for a heart disorder, based on CUE is denied. 

The motion to revise the Board's April 14, 2003 decision that denied the claim of entitlement to service connection for iron deficiency anemia, based on CUE is denied.

The motion to revise the Board's April 14, 2003 decision that denied the claim of entitlement to a rating in excess of 10 percent for residuals of a subtotal thyroidectomy of a non-toxic goiter, based on CUE is denied. 



____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

